Citation Nr: 1207593	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-11 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active service from March 1964 to February 1967.  He served in the Republic of Vietnam and is the recipient of a Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

In August 2011, the Board requested an opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in October 2011.  In December 2011, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion, and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  No further evidence or argument was received within those 60 days.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service acoustic trauma.  

2.  A current tinnitus condition is not shown.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in May 2007 prior to the initial rating decision.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  The Board also sought medical opinions.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf and he also has declined a hearing.  As such, he will not be prejudiced by a decision on the merits.

Analysis

The Veteran contends that his current hearing loss and tinnitus are due to his in-service noise exposure.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss is included in the listed chronic diseases in that it is considered amongst other organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards used during the Veteran's period of service have been converted to ISO-ANSI standards for the purposes of adjudication.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  

Service treatment records, including the February 1964 entrance examination and the September 1967 separation examination, do not reflect complaints of tinnitus and hearing loss, or note any clinical deficiency in hearing.

Post-service treatment records show that during a VA audiological consultation in March 2007, the Veteran reported a history of hearing loss for the past 25 years.  He also reported a history of military noise exposure from demolition and recreational noise exposure from motorcycles within the past two years.  He denied tinnitus.  Additional post-service treatment records do not reveal any complaint, diagnosis, or treatment for tinnitus.  

The Veteran was afforded a VA examination in August 2007.  His claims folder was reviewed by the VA examiner.  The Veteran reported a history of unprotected military noise exposure due to demolition and infantry.  He denied any occupational or recreational noise exposure.  He denied a history of tinnitus.  Clinical examination revealed a mild to profound hearing loss bilaterally and a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The examiner opined that it is less likely as not that the current hearing loss is related to in-service noise exposure.  In reaching this conclusion, the examiner indicated that she relied upon her medical expertise, her review of the claims file, and a review of medical literature related to hearing loss (e.g. a 2005 Institute of Medicine report entitled Noise and Military Service: Implication for Hearing loss and Tinnitus).  See, Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present, Medical Follow-up Agency, Noise and Military Service: Implications for Hearing Loss and Tinnitus 203 (Larry E. Humes, et al., eds., National Academies Press 2005), available at http://www.nap.edu/catalog.php?record_id=11443#orgs.  

In August 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) as to whether it is at least as likely as not that any current hearing loss disability had its onset in service or is causally related to military service, to include loud noise exposure experienced therein.  The requested opinion was received in October 2011.  After reviewing the claims file, the specialist determined that it is not at least as likely as not that the Veteran's hearing loss had its onset in service, nor is it otherwise related to service.  The specialist explained that delayed hearing loss hearing loss does not occur after acoustic trauma.

Having carefully reviewed the claim, the Board finds that service connection for hearing loss and tinnitus is not warranted.

An August 2007 VA examination contains pure tone thresholds that meet the requirements of § 3.385.  Thus, a current hearing loss disability has been established.  As the Veteran was involved in combat in the Republic of Vietnam and received the CIB, in-service combat noise exposure is conceded.  The only question remaining then is whether the evidence establishes a causal connection between the current disability and in-service noise exposure.

At the outset the Board finds that bilateral hearing loss may not be presumed to have been incurred in service as it was not shown to have been manifested to a compensable degree within one year of discharge.  The Veteran separated from service in 1967, and as noted above, there is no evidence of a compensable degree of hearing loss until 2007.  See 38 C.F.R. § 3.307, 3.309.  Indeed, when hearing loss was reported in 2007, the Veteran reported an onset date of 1982, i.e., many years after service.  In addition, at no point during the course of this appeal, has the Veteran indicated that he has had diminished hearing acuity since service.

Here, the only evidence of a nexus between the current hearing loss and military service submitted by the Veteran is his own lay contention.  While the Veteran may be competent to report symptoms of decreased hearing acuity during or after his military service, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board notes that the Veteran has provided inconsistent statements regarding his post-service recreational and occupational noise exposure.  He denied any such exposure at his August 2007 VA examination and in his June 2007 statement in support of his claim, but reported recreational noise exposure from motorcycles on VA outpatient evaluation in March 2007 and also reported a two-year employment history as an ambulance driver on a claim for disability and/or pension filed in November 1998.

The Board further finds that his lay contention regarding a military service etiology of his current bilateral hearing loss is outweighed by the October 2011 medical specialist's opinion that the current hearing loss is unlikely to be a result of military service.  The medical specialist's opinion is sufficiently adequate on the matter at hand and is probative evidence against a nexus, as it was based on a review of the evidence in the claims folder, which included the prior VA examination report and opinion, and a review of the Veteran's reported in-service and post-service history.  This opinion was also supported by a clear rationale based on the evidence, as well as the Veteran's history as reported at the earlier VA examination and the clinical findings noted at that time.  There is no other medical evidence of record that links the Veteran's current bilateral hearing loss to his period of military service.  Accordingly, service connection for hearing loss is not warranted.

With respect to the claim for tinnitus, the Board notes that it has reviewed this claims folder in its entirety, including all of the Veteran's statements, as well as his medical records and VA examination report.  At no time during the course of this appeal has the Veteran reported subjective symptoms of tinnitus, including ringing in the ears, and he has not received a clinical diagnosis as far as the treatment records show.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current tinnitus disability that has been related to service, the claim for service connection for tinnitus is denied. 

The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claims and that doctrine is thus, inapplicable.  Accordingly, service connection for hearing loss and tinnitus is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


